DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 13, 2021 has been reviewed by the examiner and entered of record in the file.
2.	Applicant canceled all previously pending claims. Claims 41-53 are newly added and are pending in the application. 
Priority
3.	In claiming the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
4.	In this case, the instant application is filed after September 16, 2012, i.e., the specific priority reference(s) must be included in an Application Data Sheet (ADS).  In the ADS submitted April 11, 2018, as well as the replacement ADS submitted May 21, 2018, Applicant references prior Application No. “20140275240 A1” filed March 16, 2013, which is a Continuation in part of “20090042845 A1” filed October 6, 2008, which is a Continuation in part of 2007072941 A1, filed September 25, 2006. However, the examiner notes that in each ADS, Applicant attempted to claim domestic benefit to several of the prior applications by referencing their publication numbers, (e.g., the format: 20090042845 A1) rather than their assigned U.S. Application numbers, (e.g., the format: 12/287,070), which does not constitute a proper domestic benefit claim(s).
	As such, the instant application has not been afforded the benefit of any claim to domestic priority.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 41-47, and 49-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aylor et al., U.S. 2014/0275240 A1. 
	Claim 41 is directed to a product which can be used in creating a dosage for minimizing the harmful effects of a malignant cancer tumor, said product consisting essentially of the ingredients betaine and vitamin C, and said product also having protective packaging for providing protection for each of said ingredients from moisture, air and contamination and prevention of interaction of said ingredients during storage. Claim 42 is drawn to claim 41, and limits wherein the betaine and vitamin C are each present in the amount of at least one gram. Claim 45 is drawn to claim 41, and limits wherein the product is in packaging that is a single dosage form wherein the betaine and vitamin C are each present in the amount of at least one gram. Claim 46 is drawn to claim 45, and limits wherein each of said ingredients is in the form of a powder. Claim 49 is drawn to claim 41, wherein the product is in the form of a food product which protects said ingredients and prevents the said ingredients from interacting until after ingestion. 
	Claim 50 is drawn to a product in single usage form which can be used in creating a dosage for usage by adding the contents of said product to an aqueous medium, said product consisting essentially of the ingredients betaine and vitamin C, and said product having protective packaging for providing protection for each of said ingredients from moisture, air and contamination and prevention of interaction of said ingredients during storage. Claim 51 is drawn to claim 50 wherein both of said ingredients are in the form of powder. 

	Aylor et al. teach a product consisting essentially of betaine and vitamin C (paragraph [0007]), wherein “it can be desirable to provide the betaine and/or vitamin C in single dosage form. The form can be tablet, pill, lozenge, capsule, etc., or powders or crystals in packages, especially packages that provide protection from moisture…Betaine is particularly susceptible to moisture degradation and/or clumping. The best protection for a single dosage form comes from packets that provide a moisture barrier. Such single dosage packages are highly desirable for ensuring compliance with treatment protocols and the said single dosage forms desirably bear, or are in association with, dosage instructions,” [emphasis added] (paragraph [0032]). Aylor et al. additionally teach protective packaging wherein the ingredients are prevented from interaction during storage and from contamination: “[t]he packets can be… single packets for each ingredient (most preferred)…and combinations of two packets, each protecting one ingredient that are optionally side by side so that both can be opened simultaneously for addition to liquid, aqueous paste, etc. before dosing,” (paragraph [0032]). 
	Aylor et al. teach a specific embodiment of a food product in Example 4, consisting essentially of 1.5 g betaine powder and 1.5 g crystalline (i.e., powder) vitamin C, wherein the betaine and vitamin C are packaged separately, (paragraph [0074]). A dosage of 1.5 g meets the limitation of “at least one gram,” required by claims 42 and 45-47.
Regarding the limitation, “…which can be used in creating a dosage for minimizing the harmful effects of a malignant cancer tumor…”  in lines 1-2 of claim 41, and the clause, “…which can be used in creating a dosage for usage by adding the contents of said product to an aqueous medium,” in lines 1-2 of claim 50, the examiner reminds Applicant that the preamble recites a product, and while the use of a descriptive clause, (e.g., any of the above-mentioned clauses) when referring to the contemplated use (i.e. future “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.   Once a product is found, the intended use in a compositional claim is given no patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
As such, claims 41, 42, 45, 46, and 49-51 are anticipated.

	Claim 43 is drawn to claim 41, and limits wherein said product includes, or is in association, with instructions for using said product in the formation of a dosage for use in treatment of said malignant cancer tumor. Claim 44 is drawn to the product of claim 41, wherein each of the ingredients betaine and vitamin C is in bulk package with instructions to measure out at least about one gram of each ingredients and mix them in an aqueous medium to create a single dosage and to promptly take said dosage.                                             
Claim 47 is drawn to claim 46, and limits wherein the product is in association with instructions to add the ingredients together into an aqueous medium to prepare a dosage and to promptly take said dosage. Claim 52 is drawn to claim 51 wherein the product is in association with instructions to add the ingredients together into an aqueous medium to prepare a dosage and to promptly take said dosage. 
Regarding the recitation of instructions of claims 43, 44, 47, and 52 the limitation(s) of use following the term “instructions” in each of said claims is/are given no patentable weight for the following reasons, the printed matter on a label or package insert of a kit or container does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture, absent a functional relationship between the label or package insert of a kit and the product, composition, or article of manufacture of a kit or container.  
See In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable. In the opinion text of In re Haller, it is stated that: Whether the statement of intended use appears merely in the claim or in label on the product is immaterial so far as the question of Patentability is concerned. . . In accordance with the patent statutes, an article or composition of matter, in order to patentable, must not only be useful and involve invention, but must also be new. If there is no novelty in an article or composition itself, then a patent cannot be properly granted on the article or composition, regardless of the use for which it is intended. The difficulty is not that there can never be invention in discovering a new process involving the use of an old article, but that the statutes make no provision for patenting of an article or composition which is not, in and of itself, new.
Also see In re Venezia 189 USPQ 49 (CCPA 1976), where kits are drawn to the structural attributes of interrelated component parts and not to activities that may or may not occur.  Further, In re Miller 164 USPQ 46 (CCPA 1969) and In re Gulak (CAFC) 217 USPQ 401 relate to a mathematical device and to a measuring cup respectively as well as In re Ngai, 70 USPQ2d 1862 (CAFC 2004).  In each of these cases, the printed matter is considered a patentable distinction because the function of the device depends upon the printed matter itself, which is a patentable distinction because the function of the device depends upon the printed matter itself, which is a part of the substrate; without the printed indicia or numbers, the substrates lose their function.  Such is not the case with the instantly claimed product.  The claimed product remains fully functional absent the printed instructions for use.
Thus the instructions for use included in a product/ kit or article manufacture constitute an “intended use” for that product/kit or article of manufacture. Intended use does not impart patentable weight to a product.  See MPEP 2111.03:  Intended use recitations and other types of functional language cannot be entirely disregarded.  However, in apparatus, article and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
In the instant case, the claims are drawn to an old product, which further comprises labeling instructions.  The intended use, which is recited instructions, lacks a function relationship because the instructions do not physically or chemically affect the chemical nature within the article of manufacture (product), and furthermore, the old product can still be used by the skilled artisan for other purposes.  Therefore the old product is unpatentable over the prior art, because it functions equally effectively with or without the instructions, and accordingly no functional relationship exists between the instructions for use and the product. 
	As such, claims 43, 44, 47 and 52 are anticipated.

7.	Claims 41, 43, 46, 47, and 49-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aylor et al., U.S. 2009/004285 A1.  
	Claim 41 is directed to a product which can be used in creating a dosage for minimizing the harmful effects of a malignant cancer tumor, said product consisting essentially of the ingredients betaine and vitamin C, and said product also having protective packaging for providing protection for each of said ingredients from moisture, air and contamination and prevention of interaction of said ingredients during storage. Claim 43 is drawn to claim 41, and limits wherein said product includes, or is in association, with instructions for using said product in the formation of a dosage for use in treatment of said malignant cancer tumor. Claim 46 is drawn to claim 45, and limits wherein each of said ingredients is in the form of a powder. Claim 47 is drawn to claim 46, and limits wherein the product is in association with instructions to add the ingredients together into an aqueous medium to prepare a dosage and to promptly take said dosage. Claim 49 is drawn to claim 41, wherein the product is in the form of a food product which protects said ingredients and prevents the said ingredients from interacting until after ingestion. 
	Claim 50 is drawn to a product in single usage form which can be used in creating a dosage for usage by adding the contents of said product to an aqueous medium, said product consisting essentially of the ingredients betaine and vitamin C, and said product having protective packaging for providing protection for each of said ingredients from moisture, air and contamination and prevention of interaction of said ingredients during storage. Claim 51 is drawn to claim 50 wherein both of said ingredients are in the form of powder. Claim 52 is drawn to claim 51 wherein the product is in association with instructions to add the ingredients together into an aqueous medium to prepare a dosage and to promptly take said dosage. 
	Aylor et al. recite a product comprising betaine and vitamin C in association with instructions wherein the betaine and the vitamin C are in powder or crystal form and the instructions comprise telling the user to keep the betaine and/or vitamin C separate and/or protected by packaging from contamination or damage (claim 2).  Aylor et al. recite the product of claim 2 wherein the instructions comprise telling the user to mix and/or dissolve the ingredients in an edible aqueous liquid or paste immediately prior to consuming (claim 3). The claims as filed in the original specification are part of the disclosure (MPEP 2163 B), thus the Aylor et al. published claims are prior art under 35 USC (a)(1).
Regarding the limitation, “…which can be used in creating a dosage for minimizing the harmful effects of a malignant cancer tumor…”  in lines 1-2 of instant claim 41, and the clause, “…which can be used in creating a dosage for usage by adding the contents of said product to an aqueous medium,” in lines 1-2 of instant claim 50, the examiner reminds Applicant that the preamble recites a product, and while the use of a descriptive clause, (e.g., any of the above-mentioned clauses) when referring to the contemplated use (i.e. future “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.   Once a product is found, the intended use in a compositional claim is given no patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
As such, claims 41, 43, 46, 47, and 49-52 are anticipated.

8.	Claims 41, 43, 46, 47, and 49-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aylor et al., U.S. 2007/0072941.  
	Claim 41 is directed to a product which can be used in creating a dosage for minimizing the harmful effects of a malignant cancer tumor, said product consisting essentially of the ingredients betaine and vitamin C, and said product also having protective packaging for providing protection for each of said ingredients from moisture, air and contamination and prevention of interaction of said ingredients during storage. Claim 43 is drawn to claim 41, and limits wherein said product includes, or is in association, with instructions for using said product in the formation of a dosage for use in treatment of said malignant cancer tumor. Claim 46 is drawn to claim 45, and limits wherein each of said ingredients is in the form of a powder. Claim 47 is drawn to claim 46, and limits wherein the product is in association with instructions to add the ingredients together into an aqueous medium to prepare a dosage and to promptly take said dosage. Claim 49 is drawn to claim 41, wherein the product is in the form of a food product which protects said ingredients and prevents the said ingredients from interacting until after ingestion. 
	Claim 50 is drawn to a product in single usage form which can be used in creating a dosage for usage by adding the contents of said product to an aqueous medium, said product consisting essentially of the ingredients betaine and vitamin C, and said product having protective packaging for providing protection for each of said ingredients from moisture, air and contamination and prevention of interaction of said ingredients during storage. Claim 51 is drawn to claim 50 wherein both of said ingredients are in the form of powder. Claim 52 is drawn to claim 51 wherein the product is in association with instructions to add the ingredients together into an aqueous medium to prepare a dosage and to promptly take said dosage. 
	Aylor et al. recite a product comprising betaine and vitamin C in association with instructions wherein the betaine and the vitamin C are in powder or crystal form and which optionally are kept separate and/or protected by packaging from contamination or damage (claim 2).  Aylor et al. recite the product of claim 2 in association with instructions to dissolve the ingredients in an aqueous liquid which can be a fruit juice, a vegetable juice, a packaged drink, or a brewed drink such as coffee or tea, immediately prior to drinking the liquid (claim 3).  The claims as filed in the original specification are part of the disclosure (MPEP 2163 B), thus the Aylor et al. published claims are prior art under 35 USC (a)(1).
Regarding the limitation, “…which can be used in creating a dosage for minimizing the harmful effects of a malignant cancer tumor…”  in lines 1-2 of instant claim 41, and the clause, “…which can be used in creating a dosage for usage by adding the contents of said product to an aqueous medium,” in lines 1-2 of instant claim 50, the examiner reminds Applicant that the preamble recites a product, and while the use of a descriptive clause, (e.g., any of the above-mentioned clauses) when referring to the contemplated use (i.e. future “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.   Once a product is found, the intended use in a compositional claim is given no patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone”. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
As such, claims 41, 43, 46, 47, and 49-52 are anticipated.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 48 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Aylor et al., U.S. 2014/0275240 A1 as applied to claims 41 and 50 above, as evidenced by the PubChem Compound Summary of Betaine (hereafter referred to as “PubChem”), and further in view of Henke et al., U.S. 2009/0314664 A1.	 
	Claims 41, 45, and 50 are addressed in detail above.
	Claim 48 is drawn to claim 45 and limits wherein the product is a foil packet with a separate pocket for each of said ingredients. Claim 53 is drawn to claim 50 and limits wherein the protective packaging is a foil packet with a separate pocket for each of said ingredients.
	Aylor et al. teach a product consisting essentially of betaine and vitamin C (paragraph [0007]), wherein “it can be desirable to provide the betaine and/or vitamin C in single dosage form. The form can be tablet, pill, lozenge, capsule, etc., or powders or crystals in packages, especially packages that provide protection from moisture…Betaine is particularly susceptible to moisture degradation and/or clumping. The best protection for a single dosage form comes from packets that provide a moisture barrier. Such single dosage packages are highly desirable for ensuring compliance with treatment protocols and the said single dosage forms desirably bear, or are in association with, dosage instructions,” [emphasis added] (paragraph [0032]). Aylor et al. additionally teach protective packaging wherein the ingredients are prevented from interaction during storage and from contamination: “[t]he packets can be… single packets for each ingredient (most preferred)…and combinations of two packets, each protecting one ingredient that are optionally side by side so that both can be opened simultaneously for addition to liquid, aqueous paste, etc. before dosing,” (paragraph [0032]). Aylor et al. teach a specific embodiment in Example 4 of a single dosage form comprising 1.5 g betaine powder and 1.5 g crystalline (i.e., powder) vitamin C, wherein the betaine and vitamin C are packaged separately, (paragraph [0074]). A dosage of 1.5 g meets the limitation of “at least one gram,” required by claim 45.
	Aylor et al. do not teach the limitation wherein the dosage forms are packaged in a foil packet with a separate pocket for each of said ingredients.
	However, as evidenced by PubChem, betaine is a hygroscopic powder (page 30, under Section 10.3 Formulations/ Preparations). A hygroscopic material is one that readily absorbs water from the atmosphere.
	Henke et al. teach that blister packs (comprised of two sheets of foil) “are the preferred primary packaging means for solid pharmaceutical administration forms. Advantages are that the administration forms can be removed individually and thus without contamination of the other administration forms, which are furthermore contained in sealed cavities, the administration forms are separated from one another (meaning that mutual interaction, such as, for example, abrasion or sticking, are basically prevented). A further important function of blister packs is protection of the pharmaceutical administration forms contained therein against harmful environmental influences, such as light, gases, in particular oxygen, and against moisture. The last-mentioned function in particular is of particular importance since many medicaments are sensitive to moisture,” [emphasis added] (paragraphs 3 and 4).
Thus, in order to package a product consisting of single dosage forms of the ingredients vitamin C and betaine (known for being hygroscopic), one skilled in the art would be motivated to employ packaging that protects said ingredients contained therein against harmful environmental influences including gases, moisture and contamination of the other forms, i.e., prevents said forms from interacting during storage by packing each ingredient in a separate blister/ pocket.
As such, claims 48 and 53 are prima facie obvious.
	
Conclusion
12.	In conclusion, claims 41-53 are pending.  Claims 41-53 are rejected.  No claims are presently allowed.

Telephone Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611